Judgment reversed. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court reversing the judgment of the common pleas court is affirmed, and that part of the judgment of the circuit court rendering final judgment in favor of the defendant *402in error and dismissing the petition of .plaintiffs in error at their' cost be, and the same hereby is, reversed, and this cause is remanded to the court of common pleas of Hamilton county for new trial and further proceedings according to law.
Nichols, C. J., Johnson, Donahue and Wanamaker, JJ., concur.